The Honorable Allen Gordon State Senator P.O. Box 558 Morrilton, Arkansas 72110
Dear Senator Gordon:
You have requested an Attorney General's opinion on the following question:
  Can a commercial establishment offer "games of chance" which pay off in gift certificates redeemable for merchandise?
I recently issued Opinion No. 97-353, which addressed this question. In that opinion I found generally that the answer to the question will turn upon the issue of whether the value of the redeemable merchandise is within the statutory value limitations set forth in A.C.A. §26-57-402(2)(A)(ii) and A.C.A. § 26-57-402(2)(B). I also noted that it is a question of fact whether such games violate the constitutional prohibition against "lotteries." See Ark. Const., art. 19, § 14.
Rather than reiterate the analysis set forth in Opinion No. 97-353, I have attached a copy of the opinion for your review.
Sincerely,
WINSTON BRYANT Attorney General
Enclosure